PER CURIAM
The trial court issued a permanent stalking protective order against respondent Glover ordering her to cease and refrain from any contact with petitioner Lopus. Glover appeals, and we reverse.
To obtain a permanent stalking protective order, a party must prove by a preponderance of the evidence that the alleged stalker engaged in more than one unwanted contact with the victim and that the contacts created a reasonable apprehension of physical harm. ORS 30.866. In this proceeding, Lopus testified that, when Glover and her boyfriend (Lopus’s husband or former husband) were returning Lopus’s children from a visitation, Glover was carrying one of the children and failed to respond to Lopus’s request to give her the child. Glover then walked toward Lopus’s car with the child. The trial court refused to hear Glover’s evidence and declared that, unless Glover agreed with the court that she should not be involved in returning the children from parenting time, the court would issue the stalking protective order. Glover refused to agree, and the court issued the order.
The evidence in this case fails to establish either that there was more than one unwanted contact or that any contact caused Lopus a reasonable apprehension of physical harm.
Reversed.